Citation Nr: 1329283	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  08-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability, including as due to a left knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include 
depression.

7.  Entitlement to service connection for a left foot 
disability.

8.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, including as 
due to service-connected diabetes mellitus or herbicide 
exposure.

9.  Entitlement to service connection for L4-S1 
radiculopathy of the left lower extremity with muscle 
atrophy.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969, 
including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied, in pertinent 
part, the Veteran's claims of service connection for PTSD 
and for a left foot disability.  The RO also determined that 
new and material evidence had not been received sufficient 
to reopen the Veteran's previously denied service connection 
claims for bilateral hearing loss, a left knee disability 
(which was characterized as a left leg condition (also 
claimed as a left leg injury)), a right knee disability, 
including as due to a left knee disability (which was 
characterized as a right leg condition (also claimed as a 
right leg injury)), and for a low back disability (which was 
characterized as degenerative changes of the back and low 
back pain).

This matter also is on appeal from a September 2008 rating 
decision in which the RO denied, in pertinent part, the 
Veteran's claim of service connection for peripheral 
neuropathy of the bilateral upper extremities, including as 
due to service-connected diabetes mellitus or herbicide 
exposure, and for L4-S1 radiculopathy of the left lower 
extremity with muscle atrophy (which was characterized as 
left L5-S1 radiculopathy with muscle atrophy (claimed as 
peripheral neuropathy of the lower extremities)). 

A videoconference Board hearing was held at the RO in 
February 2012 before the undersigned Veterans Law Judge and 
a copy of the hearing transcript has been added to the 
record.  At that hearing, the Veteran and his service 
representative clarified that he was seeking to reopen 
previously denied service connection claims for a left knee 
disability and for a right knee disability, including as due 
to a left knee disability.  He also clarified that he was 
not seeking service connection for disabilities in his legs.  
Thus, these issues have been recharacterized as stated on 
the title page of this decision.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that claims for service connection 
for PTSD also encompass claims for service connection for 
all psychiatric disabilities afflicting a Veteran based on a 
review of the medical evidence.  The medical evidence 
indicates that the Veteran has been diagnosed as having 
depression.  Thus, the claims of service connection for PTSD 
and for an acquired psychiatric disability other than PTSD, 
to include depression, are as stated on the title page of 
this decision.

The Board observes that, in an October 2002 rating decision, 
the RO denied the Veteran's application to reopen his 
previously denied service connection claim for bilateral 
hearing loss.  In a September 2004 rating decision, the RO 
denied the Veteran's application to reopen his previously 
denied service connection claims for a left knee disability, 
a right knee disability, including as due to a left knee 
disability, and for a low back disability.  The Veteran did 
not appeal either of these rating decisions and they became 
final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran 
also did not submit any statements relevant to these claims 
within 1 year of either the October 2002 or the September 
2004 rating decisions which would render either of them non-
final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie 
v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining 
that, when statements are received within one year of a 
rating decision, the Board's inquiry is not limited to 
whether those statements constitute notices of disagreement 
but whether those statements include the submission of new 
and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim 
that has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for bilateral hearing loss, a left knee 
disability, a right knee disability, including as due to a 
left knee disability, and for a low back disability are as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen these 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

In July 2012, the Board remanded these claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC., for 
further development.  These claims are again remanded 
directly to the RO due to the Veteran's recent 
representation change.  See VA Form 21-22a received in April 
2013.



REMAND

The Board regrets any further delay in the adjudication of 
the claims, but finds that the RO has not complied with the 
Board's July 2012 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (a claimant as a right to compliance 
with prior remand directives).

In July 2012, the Board remanded this case, in part, to 
assist the Veteran in obtaining VA treatment records which 
the Veteran had identified.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the claims file, 
are in the constructive possession of the Board and must be 
considered).  

Specifically, the Veteran reported treatment at VA 
facilities in Erie and Pittsburgh, Pennsylvania as well as 
Marion, Illinois.  A VA Form 10-7131 dated March 1981 
reflected that the Veteran was seeking VA outpatient dental 
treatment, a VA Form 10-7131 dated April 1985 reflected that 
the Veteran was "receiving outpatient treatment" at the 
Marion VAMC, and a VA Form 10-7131 dated May 1985 reflected 
the Veteran's inpatient treatment at the Marion VAMC.  

The AMC documented that the Compensation and Pension Records 
Interchange (CAPRI) does not have any records of the 
Veteran's treatment in Erie or St. Louis "as of 7/30/12."  
The AMC also noted that CAPRI had no records of treatment 
with the Pittsburgh VAMC, and that the Pittsburgh VAMC 
confirmed that they had no records of the Veteran's 
treatment. 

Unfortunately, the AMC records request does not reflect that 
hardcopy records were sought for the Veteran's reported 
treatment.  According to VHA Records Control Schedule 10-1, 
at XLIII-3, VA treatment records are deemed inactive three 
years after the last episode of care, at which time they are 
retired to a selected records storage facility for 72 years.  
The AMC documentation of record is inadequate to establish 
that the reported VA treatment records do not exist, or that 
further attempts to obtain such records would be futile.  
38 C.F.R. § 3.159(c)(2).  As such, the case must be remanded 
for failing to substantially comply with the Board's remand 
directives.

The Board's July 2012 remand also directed that the Veteran 
be afforded VA examination to determine the nature and 
etiology of his acquired psychiatric disorder other than 
PTSD.  This remand directive for psychiatric examination was 
not dependent upon any pre-conditions as other examination 
request directives.  Thus, the Veteran is entitled to a VA 
psychiatric examination as directed by the Board in July 
2012.

On remand, the Board finds that further development should 
be conducted.  The Veteran claims that his PTSD results from 
a sexual assault and/or combat stressors in service.  

With respect to the combat stressor aspect of the PTSD 
claim, the Veteran's VA clinic records appear to diagnose 
PTSD as a result of combat stressors while serving in 
Vietnam.  The Veteran, who is known to have served as a 
helicopter mechanic in Vietnam from July 1967 to July 1968, 
has variously reported stressors of being fired upon while 
flying in a helicopter, being in a helicopter crash landing 
and experiencing mortar attacks on the ground.  However, in 
his formal stressor statement submitted in November 2006, 
the Veteran reported that these stressors took place from 
July 1968 to August 1969.  The Center for Unit Records and 
Research (CURR) has refused to verify these events as they 
fall outside the Veteran's Vietnam service dates.

The Veteran's stressor reports have been inconsistent and 
unreliable.  However, the Board must view the Veteran's 
current statements in the context of him having cognitive 
deficits due to diagnosed vascular dementia, and his 
attempts to remember specific dates of events which occurred 
many decades ago. 

Here, the Veteran has submitted pictures purporting to show 
the ruins of a village after the TET offensive attack, 
sandbag bunkers, and the remnants of a crashed helicopter 
that the Veteran had flown in.  His service personnel 
records (SPRs) reflect that he served with the 145th Combat 
Aviation Battalion in Bien Hoa, Vietnam.  He has been 
awarded an Aircraft Crewman Badge, and the Board has 
attached to the record the criteria for this award which may 
be awarded for aircraft maintenance supervisors with a 
flying status.  The Veteran has also been identified as 
serving in Vietnam Counter-Offensive Phase III as well as 
Vietnam Offensive Phase TET.  

Notably, the Veteran was sent to Oral Surgery at the 93rd 
Evacuation Hospital on November 6, 1967 after being struck 
on the right side of his face.  A radiology request 
reflected the following history:

"PT was struck by V.C. with club on 5 Nov. 67 in Bien Hoa."

In the Board's opinion, this document could be reasonably 
interpreted as the Veteran being struck by a Vietcong 
soldier although the records in their entirety are 
ambiguous.

The Board also notes that the Veteran alleges that the 
purported helicopter crash after receiving enemy small arms 
fire is responsible for his orthopedic injuries, which 
raises the potential applicability of 38 U.S.C.A. § 1154(b) 
regarding the occurrence of a non-documented injury during 
combat.

Based upon the entirety of the record, the AMC is instructed 
to request CURR to provide a unit history for the 145th 
Combat Aviation Battalion in Bien Hoa, Vietnam for the time 
period from July 1967 to July 1968, to include any potential 
involvement in the TET offensive.

With respect to the personal assault, a VA examiner in July 
2011 diagnosed the Veteran with PTSD due to military sexual 
trauma (MST) which occurred in Vietnam.  The Veteran had 
reported that this stressor occurred in Bien Hoa in August 
1968 which, again, is outside of his dates of Vietnam 
service.  This examiner also did not provide any significant 
rationale for a determination that the MST was corroborated 
by "marker" evidence.

The pertinent regulation, 38 C.F.R. § 3.304(f)(5), reflects 
a recognition that service records may not contain evidence 
of personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17, Developing 
Claims for Service Connection for PTSD Based on Personal 
Trauma (Sept. 8, 2009).

The provisions of 38 C.F.R. § 3.304(f)(5) explicitly state 
that VA will not deny a personal assault claim without 
providing the Veteran a specific notice, which has not been 
done in this case.  The Veteran must be provided appropriate 
notice under 38 C.F.R. § 3.304(f)(5).  Additionally, in 
light of the Veteran's recollection difficulties, a 
documented personal assault on November 5, 1967 and the July 
2011 VA examiner diagnosis of MST-related PTSD, the Board 
will request a VA examiner to carefully review the STRs and 
SPRs to determine whether there is credible corroborating 
evidence of an MST in service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) and 38 C.F.R. § 3.304(f)(5) 
regarding the claim of entitlement to 
service connection for PTSD due to 
personal assault.

2.  Attempt to associate with the claims 
folder the following VA clinic records:

	a) any hardcopy records from the Erie, 
Pennsylvania VAMC from 1972 to 
approximately 1981;
	b) any hardcopy records from the 
Pittsburgh, Pennsylvania VAMC from 1972 to 
approximately 1981;
	c) any hardcopy records from the 
Marion, Illinois VAMC since 1981; and
    d) any additional VA treatment records 
since July 30, 2012.

In seeking records from Erie, Pittsburgh 
and Marion, the AMC should attempt to 
determine whether any records were sent to 
another storage facility pursuant to VHA 
Records Control Schedule 10-1 at XLIII-3.  
If no additional records are found, the 
AMC should document for the record all 
attempts made to determine the custodian 
of the records.

3.  Request CURR to provide a unit history 
for the 145th Combat Aviation Battalion in 
Bien Hoa, Vietnam for the time period from 
July 1967 to July 1968, to include any 
potential involvement in the TET 
offensive.

4.  Thereafter, readjudicate the issue as 
to whether the Veteran had engaged in 
combat during his Vietnam service, and if 
so, identify any specific stressors which 
are corroborated by the record.  In 
addition to the claimed PTSD stressors, 
the RO must also make a specific 
determination as to whether the provisions 
of 38 U.S.C.A. § 1154(b) apply to the 
Veteran's allegation of orthopedic 
injuries during a combat-related 
helicopter crash.

5.  Upon completion of the above, schedule 
the Veteran for appropriate examination to 
determine the nature and etiology of his 
PTSD as well as acquired psychiatric 
disability other than PTSD, to include 
depression.  The claims file and a copy of 
this remand must be made available to the 
examiner in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished.  The RO 
should identify for the VA examiner any 
corroborated PTSD stressors.

The Veteran should be asked to provide a 
complete medical history, if possible, 
which the examiner should compare against 
the record the Veteran's previous 
statements to VA clinicians in light of 
the Veteran's current cognitive 
difficulties. 

The examiner is asked to evaluate whether 
the Veteran manifests PTSD and, if so, 
identify the stressors supporting the 
diagnosis.

If the stressor supporting the PTSD 
diagnosis is a personal assault, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that any behavior changes were 
demonstrated in service or shortly 
thereafter and, if so, whether such 
changes may be indicative of a personal 
assault having been committed upon the 
Veteran in service.  The VA examiner 
should specifically consider the 
significance, if any, of the documented 
personal assault which occurred on 
November 5, 1967.

If the stressor supporting the PTSD 
diagnosis is combat stressor which has not 
been conceded by the RO, the examiner 
should indicate whether any supporting 
stressor involved "fear of hostile 
military or terrorist activity."  "Fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device, 
incoming fire, including suspected sniper 
fire, and the Veteran's response to the 
event involved a psychological or psycho-
physiological state of fear, helplessness, 
or horror. 

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the reports of the 
unit's history for the Veteran's unit, the 
known occurrences at the bases where the 
Veteran was stationed in Vietnam, the 
Veteran's duties as a helicopter mechanic, 
and his award of the Aircraft Crewman 
Badge. 

The examiner is also asked to identify any 
acquired psychiatric disability other than 
PTSD currently experienced by the Veteran, 
if possible.  Based on a review of the 
Veteran's claims file and the results of 
his physical examination, and the 
Veteran's statements regarding the 
development and treatment of his claimed 
disorder, the examiner is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater 
probability) that an acquired psychiatric 
disability other than PTSD, to include 
depression, if diagnosed, is related to 
active service or any incident of service.

A complete rationale must be provided for 
any opinions expressed.

6.  If, and only if additional relevant VA 
outpatient treatment records are obtained 
and associated with the claims file in 
response to this remand, OR the RO 
determines that the provisions of 
38 U.S.C.A. § 1154(b) apply to the 
Veteran's allegation of orthopedic 
injuries during a combat-related 
helicopter crash, then return the claims 
file to the VA examiners who conducted the 
Veteran's VA audiology, feet, knee and 
lower leg, and diabetic sensory-motor 
peripheral neuropathy examinations in July 
2011.  Each of these examiners should be 
asked to provide an addendum to his or her 
July 2011 opinion in which he or she 
states whether his or her opinions have 
changed in light of the receipt of 
additional VA outpatient treatment records 
since July 2011.  A complete rationale 
must be provided for any opinions 
expressed.

7.  The Veteran should be given adequate 
notice of the requested examination, which 
includes advising him of the consequences 
of his failure to report to the 
examination.  If he fails to report to the 
examination, then this fact should be 
noted in the claims file and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims file.

8.  Review all evidence received since the 
last prior adjudication and readjudicate 
the Veteran's claims.  If the 
determination remains unfavorable to the 
Veteran, then the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  The 
RO must make a clear determination as to 
whether the provisions of 38 U.S.C.A. 
§ 1154(b) apply to the Veteran's 
allegation of orthopedic injury during a 
combat-related helicopter crash.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his service representative.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

